Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Art Rejections
	Claims 1 – 17, 20 – 28 are rejected under § 103 over prior art for the reasons set forth at pages 3 – 7 of the Office action mailed 9/24/2020.  The section captioned, “Art Rejections,” from that Office action is incorporated herein by reference.
	Claims 18 – 19, objected to for dependence on a rejected base claim, are not rejected over prior art.

Response to Arguments filed 1/22/2021
	Applicant argues (Response, 1/22/2021, p 4) Goodey neither teaches nor suggests the step of a first diafiltration step with high salt concentration directly followed by a second diafiltration step with low salt concentration.  Without commenting on whether Goodey does or does not teach or suggest that feature, Applicant’s argument is not persuasive because claim 1 does not require that step “b) a first diafiltration DF1” (using higher ionic strength liquid medium B) be “directly followed” by step “c) a second diafiltration DF2” (using lower ionic strength liquid medium C), as argued by Applicant.  Applicant does not appear to have disclosed that a step labelled “first” requires that its performance precede in time the performance of steps labelled with higher ordinal identifiers, e.g., “second,” “third,” etc.  Moreover, even if DF2 follows in time after DF1, there is no showing that claim 1 requires that DF2 “directly” follow DF1.  Even claim 24 1 or by step a directly followed by step b, by step b directly followed by step a, step c directly followed by step d, or step d directly followed by step c.
	Applicant argues (Response, 1/22/2021, p 4) that the Office did not provide a motivating rationale for a skilled artisan to modify Goodey.  The motivation is emphasized below (excerpt from Office action, 9/24/200, at page 4):

    PNG
    media_image1.png
    351
    890
    media_image1.png
    Greyscale

While Applicant may not be persuaded on the ultimate question of obviousness of claim 1, any deficiency in the Office’s §103 position is not for want of providing a motivational rationale in support thereof.
	Applicant’s argument based on Goodey’s teaching at [0093] (Response, 1/22/2021, p. 5) is unpersuasive because claim 1 does not require complete removal of ammonium.  Further, ammonium, NH4+, is not a metal ion, so Goodey’s teaching at 
	Applicant argues Dibel does not cure the alleged deficiencies of Goodey in meeting claim 1.  The argument presented (Response, 1/22/2021, p 5/6) is unpersuasive insofar as claim 1 does not require two “consecutive” DF steps, as argued.
Applicant argues Winter does not cure the alleged deficiencies of Goodey in meeting claim 1.  The argument presented (Response, 1/22/2021, p 6) is unpersuasive insofar as Applicant characterizes Winter as teaching “in fact just one continued diafiltration over 8 cycles” whereas Winter instead teaches two consecutive 4-cycle steps.  The Office’s position relies on Winter’s actual disclosure, not Applicant’s revisionist reading of Winter.
Applicant argues Wu, directed to processing of whey, is directed to a different field of technology, i.e., not protein purification.  This argument is unpersuasive insofar as it is widely known that whey comprises protein, as shown, for example, by US 20090098202 assigned at filing to Applicant (Boehringer Ingelheim USA) [0046].
Applicant argues without evidentiary support that a person having ordinary skill in the art would not have expected success in using TFF diafiltration in Goodey’s method.  Becker’s disclosure of use of TFF for separation of molecules is the factual foundation upon which the person having ordinary skill in the art would have had a reasonable expectation of success using TFF in Goodey’s method.
	
References Cited on IDS filed 1/22/2021

	The Flickinger reference was considered to the extent the poor copy quality, notably the blurry text and low contrast between the printed word and the page background, would allow.  An excerpt from presumably p 550 of the reference appears below:

    PNG
    media_image2.png
    153
    438
    media_image2.png
    Greyscale



Action is FINAL
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


	/CHESTER T BARRY/           Primary Examiner, Art Unit 1779                                                                                                                                                                                             	571-272-1152
	


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The first clause of claim 24 merely requires that either one of step b and step c directly follow the other, e.g., step b following directly after step c.